DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-11, 13-15, and 21-22  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim 12 has been canceled. 
Claim 21 and 22 have been entered. 
Claims 9-11, 13-15, and 21-22 remain pending. 

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 21 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. Claim 21 is directed to positively reciting an abdomen of the subject. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 depends on claim 12 which was canceled. For Office Action purposes claim 13 will be interpreted to depend off of claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11, 13-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (US 9116212 B2, 2015) (hereinafter “Fischer”) in view of Garcia et al (US 2017/0192067 A1, 2017) (hereinafter “Garcia”) in view of Petropoulos et al (US 6,980,002 B1, Pat Date 2005) (hereinafter “Petropoulos”).
Regarding claim 9, Fischer discloses, A radio frequency (RF) coil assembly for a magnetic resonance imaging (MRI) system, the RF coil assembly comprising: (Abstract; “In order to increase the signal to noise ratio, and thus increase the quality of images produced during pediatric MRI, a pediatric RF coil assembly includes a head coil and a flexible body coil in a single dedicated device shaped and sized for a child”)
a support section configured to support a subject to be imaged; (100 in the re-produced fig. 1 above)

    PNG
    media_image1.png
    514
    552
    media_image1.png
    Greyscale

([102 first RF coil array], Col. 2 lines 6-7; “The plurality of RF receive coils may be positionally fixed within the base 102.” [see re-produced Fig. 1 above])
a foldable section configured to wrap around an abdominal region of the subject; and (Col. 3 lines 58-61; “the entire body coil housing 104 is made of a single piece of closed-cell foam. The closed-cell foam of the flexible sections 132 and 134 may serve as a blanket for the patient” [The abdominal region is included within the entire body hence the foldable region is configured to wrap around the abdominal region too. Since 132 and 134 is considered flexible then it is seen is a foldable section too. [see re-produced Fig. 1 above]]; Col. 3 lines 51-52; “The sections 132 and 134 are attached by hinges, flexible material, or formed as a single integral piece”)
a second RF coil array disposed within the foldable section which comprises a second plurality of RF coil elements; (Col. 4 lines 61-62; “the body coil housing 104 includes both RF transmit coils and RF receive coils.”)
wherein a plurality of airflow passages are disposed within the support and foldable sections. (Col. 4 lines 35-38; “The body coil housing 104 may include a plurality of openings 138 (e.g., four openings 138 [see re-produced fig. 1 above]) to facilitate additional positioning of the patient after the flexible sections 132 and 134 have been positioned around the body of the patient”)
wherein the support section comprises: (100 in the re-produced fig. 1 above)
a first section configured to support a head of the subject; and (106 in the re-produced fig. 1 above)
(base 102 in re-produced Fig. 1 above) (Col. 3 lines 10-15; “The plurality of RF receive coils may be spaced along the length of the base 102 (e.g., along the length of the first part 108 and the second part 110 of the base 102), such that MR signals may be received from the back side of the body (e.g., the spine)” [The second section is seen to support an abdomen of the subject since base is along the length of the spine and the abdomen is in the same region as the spine.]) 
wherein the first RF coil array is disposed within the second section. (Col. 3 lines 10-15; “The plurality of RF receive coils may be spaced along the length of the base 102 (e.g., along the length of the first part 108 and the second part 110 of the base 102), such that MR signals may be received from the back side of the body (e.g., the spine)”)
Fischer does not teach wherein a plurality of airflow passages are disposed within the support and foldable sections.
However, in the same field of the endeavor, Garcia teaches plurality of airflow passages (0039; “The cooling ducts 104 (best shown as dashed lines in FIG. 6) are configured to direct a coolant (e.g., air, water, and/or other types of heat  absorbing/transferring substances) to …(e.g. the gradient coil assembly 54, the RF coil 62, the RF shield 82”)(0041; “the cooling ducts 104 may run along the longitudinal axis 102 and/or circumferentially around the longitudinal axis 102.” [Cooling ducts are seen as a plurality of airflow passages, see re-produced Fig. 6 below of Garcia]) 

    PNG
    media_image2.png
    468
    495
    media_image2.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified Fischer as outlined above with Garcia’s cooling ducts seen as airflow passages because it would advantageous to locally manage the heat within the magnet assembly by directing coolant to individual assembly components (0042 of Garcia). 
The above noted combination teaches all the above except for: 
wherein the second section includes a wedge base increasing in thickness from an inner edge of the second section to an outer edge of the second section. 
However, in the same field of the endeavor, Petropoulos discloses a integrated cervical-throracic-lumbar spine MRI array coil. Specifically, Petropoulos discloses, wherein the second section (posterior array 12) includes a wedge base increasing in thickness from an inner edge of the second section to an outer edge of the second section. (see re-produced Fig. 1 below)

    PNG
    media_image3.png
    591
    592
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the method and device of the modified combination of references as outlined above with Petropoulos disclosure of wherein the second section includes a wedge base increasing in thickness from an inner edge of the second section to an outer edge of the second section because doing so improve conformability to a patient (Col 4 lines 29-39 Of Petropoulos).
 
Regarding claim 11, the modified combination above disclose all the elements of claim 9, Fischer further discloses, wherein the support (130 see re-produced Fig. 1 above) and foldable sections (132 and 134 see re-produced Fig. 1 above) are made of different materials, and wherein a material of the foldable section is more flexible than a material of the support section. (Col. 3 lines 52-58; “The first section 130 of the body coil housing 104 may be rigid, while the second and third sections 132 and 134 of the body coil housing 104 may be flexible (e.g., flexible sections). For example, at least part of the first section 130 may be made of polycarbonate, while the second section 132 and the third section 134 may be made of closed-cell foam.”).

Regarding claim 13, the modified combination above disclose all the elements of claim 9, Fischer further discloses, further comprising an adjustable arm coupling the first section to the second section, (Col. 6 lines 14-18; “The attachment devices 148 may each include a button 152 (only one shown) that may be depressed to remove the head coil housing 106 from the base 102. Any number of other attachment devices including, for example, MRI-safe nut and bolt combinations and Velcro may be used.” [see re-produced Fig. 1 above]) wherein the adjustable arm (150 see re-produced Fig. 1 above) is configured to adjust a distance between the first section and the second section. (Col. 6 lines 10-13; “The head coil housing 106 may be removably attached to corresponding attachment devices 150 (only one shown) located adjacent to the recess 112 of the first part 108 of the base 102.”)(Col 6 lines 31-35; “the head coil housing 106 may be physically attached to the base 102 with the attachment devices 148 and 150, such that the surface of the recess 112 is flush with the internal surface 140 of the head coil assembly 106.” [The distance is seen as removing and attaching 106 via 150 since removing an attaching creates a distance between the first section and the second section. 150 is seen as an ) 

Regarding claim 14, the modified combination above disclose all the elements of claim 13; however, Fischer does not teach wherein the adjustable arm is configured to rotate the first section relative to the second section in accordance with different body positions of the subject.
However, in the same field of the endeavor, Petropoulos discloses, an adjustable arm (Col. 4 lines 49-50; “Locking member 25, (shown in FIGS 1 through 4), which may comprise, but is not limited to a rotatable knob or dial, is also provided in order to lock the hinging joint 28” [see re-produced Figures 1-3 below]) configured to rotate the first section (chest portion 20 [also see associated paragraphs] ) relative to the second section (head portion 18 [also see associated paragraphs] ) in accordance with different body positions of the subject. (Col. 5 lines 20-25; “The attachment of the neck-upper-chest portion 20 to the head portion 18 allows the portion 20 to exhibit an up and down rotational motion, as well as, an up and down translational motion. This allows the portion 20 to conform as close as possible to the chest and upper neck anatomy of any size human subject.”)

    PNG
    media_image4.png
    543
    580
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    739
    480
    media_image5.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with the adjustable arm configured to rotate the first section relative to the second section in accordance with different body positions of the subject taught by 

Regarding claim 15, the modified combination above disclose all the elements of claim 9, Fischer further discloses, wherein a plurality of orifices are formed on a surface of the support section and adapted to be in face-sharing contact with the subject, (Col. 4 lines 35-38; “The body coil housing 104 may include a plurality of openings 138 (e.g., four openings 138) to facilitate additional positioning of the patient after the flexible sections 132 and 134 have been positioned around the body of the patient,” [see re-produced Fig. 1 above]) 
Fischer does not teach the plurality of orifices being fluidly coupled to corresponding airflow passages.
However, in the same field of the endeavor, Garcia teaches, the plurality of orifices being fluidly coupled to corresponding airflow passages. Specifically, Garcia teaches, (0039; “The cooling ducts 104 (best shown as dashed lines in FIG. 6) are configured to direct a coolant (e.g., air, water, and/or other types of heat absorbing/transferring substances) to …(e.g. the gradient coil assembly 54, the RF coil 62, the RF shield 82” [see re-produced Fig. 6 above]) Cooling ducts allow for air and/or other types of transferring substances like water to flow through the system, which is seen as fluid transferring, which is also coupled to the orifices seen as openings 106 and 108, refer to (0041; “the cooling ducts 104 may run along the longitudinal axis 102 and/or circumferentially around the longitudinal axis 102. In embodiments, the cooling ducts 104 may include coolant intake openings 106 and/or coolant dispensing openings 108. The coolant intake openings 106 may be formed by the outer wall 100 of the body 96” [see re-produced Fig. 6 above])
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified Fischer as outlined above with Garcia’s cooling ducts seen as airflow passages. Thereby modifying Fischer’s orifices to be fluidly couple to airflow passages because it would advantageous to locally manage the heat within the magnet assembly by directing coolant to individual assembly components (0042 of Garcia). 

Regarding claim 21, the modified combination above disclose all the elements of claim 9, Petropoulos further discloses, 
wherein the abdomen of the subject is positioned against the wedge base during operation. ((posterior array 12) see re-produced Fig. 1 below; Col 4 lines 28-29; “The posterior array 12 is in the form of a rigid structure the patient lays on.”; Col 4 lines 54-59; “The anterior torso array 14 may also may be of a flexible construction such as foil coil elements in a flexible plastic structure. This allows the array 14 to conform closely to the human torso. The array 14 may also be secured to the array 12 with flexible straps 29.” [ The anterior torso array 14 covers the patients torso. The anterior torso array 14 can be secured to the posterior array 12 and from the diagram the anterior torso is within the edges of the posterior array 12. The torso of a human subject encompasses the abdomen; therefore, the posterior array covers the abdomen of the subject])

    PNG
    media_image3.png
    591
    592
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the method and device of the modified combination of references as outlined above with Petropoulos disclosure wherein the abdomen of the subject is positioned against the wedge base during operation because doing so improve conformability to a patient (Col 4 lines 29-39 Of Petropoulos).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Garcia in view of Petropoulos, as applied to claim 9 above, in further view of Driesel et al (US 2014/097832 A1, 2014) (hereinafter “Driesel”).
Regarding claim 10, the modified combination above disclose all the elements of claim 9, Fischer further discloses, (Col. 4 lines 63-65; “The plurality of RF receive coils of the body coil housing 104 are flexible and may be made of any number of electrically conducting materials including, for example, copper.”) (Col. 5 lines 5-26)(Col. 7 lines 39-51) [A PCB is seen as a conductor]. 
Fischer does not teach that the RF elements comprises a loop portion which includes two distributed capacitance wire conductors encapsulated and separated by a dielectric material.
However, in the same field of the endeavor, Driesel teaches RF coils elements which includes a loop portion which includes two distributed capacitance wire conductors encapsulated and separated by a dielectric material. Specifically, Dreisel discloses, a distributed capacitance loop portion comprising two parallel conductor wires seen as distributed capacitance wire conductors, encapsulated and separated by a dielectric material ([see re-produced Fig. 1 below see conductors 11, 12, and 14 and dielectric 15]) (0076; “wherein the dielectric is air and encapsulates the conductors.”). 

    PNG
    media_image6.png
    694
    572
    media_image6.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Dreisel’s loop portion which includes two distributed capacitance wire conductors encapsulated and separated by a dielectric material. The motivation to do this would be to tune the resonance circuit to the desired new frequency (0045 of Driesel).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Garcia in view of Petropoulos 002’, as applied to claim 9 above, in further view of Clarke et al (US 2005/0030028 A1, Pub 2005) (hereinafter “Clarke”).
Regarding claim 22, the modified combination above disclose all the elements of claim 9, Garcia teaches plurality of airflow passages (0039; “The cooling ducts 104 (best shown as dashed lines in FIG. 6) are configured to direct a coolant (e.g., air, water, and/or other types of heat  absorbing/transferring substances) to …(e.g. the gradient coil assembly 54, the RF coil 62, the RF shield 82”)(0041; “the cooling ducts 104 may run along the longitudinal axis 102 and/or circumferentially around the longitudinal axis 102.” [Cooling ducts are seen as a plurality of airflow passages, see re-produced Fig. 6 below of Garcia]) 

    PNG
    media_image2.png
    468
    495
    media_image2.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified Fischer as outlined above with Garcia’s cooling ducts seen as airflow passages because it would advantageous to locally manage the heat within the magnet assembly by directing coolant to individual assembly components (0042 of Garcia). 
The above noted combination teaches all the above except for:

However, in the same field of the endeavor, Clarke discloses an apparatus for active cooling an MRI patient bore in cylindrical mri systems. Specifically, Clarke discloses, 
wherein the plurality of airflow passages (0028; “Coolant entering the RF coil 130, 230, 330 travels through cooling tubes/channels 134, 232, 332”; 0026; “a coolant, such as water, air, perflourocarbon, ethylene glycol, propylene glycol, or mixtures of any of the above, is circulated through the gradient coils.”) coupled (0030; “The coolant flow is regulated by a computer which receives information from a plurality of temperature sensors positioned within the patient bore 140”) to a temperature sensor (temperature sensors; see associated paragraphs 0011 0028-0030) and a controller (computer control; 0011; “The computer then regulates a coolant pump such that the flow of coolant is increased when the temperature sensors record higher temperatures and decreased when an appropriate temperature is reached.”) is configured to utilize output from the temperature sensor to automatically (0011; “The computer then regulates a coolant pump such that the flow of coolant is increased when the temperature sensors record higher temperatures and decreased when an appropriate temperature is reached.” [computer regulation is seen as automatically]) maintain the temperature of the air flowing in the plurality of airflow passages at or below a threshold temperature (0029; “The computer controller would take information from temperature sensors used to regulate the temperature of the patient bore. If the temperature sensors read a temperature that is above the desired level, the computer would send a signal to the pump to increase coolant flow. If the temperature falls below a specified value, the computer can decrease or halt the coolant flow, such as when the MRI is not operating.”; 0030; “The coolant flow is regulated by a computer which receives information from a plurality of temperature sensors positioned within the patient bore 140. If the computer reads a temperature that is too high or lower than necessary, it sends a signal to the coolant pump to increase or decrease coolant flow.”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the method and device of the modified combination of references as outlined above with Clarke disclosure of wherein the plurality of airflow passages coupled to a temperature sensor and a controller is configured to utilize output from the temperature sensor to automatically maintain the temperature of the air flowing in the plurality of airflow passages at or below a threshold temperature because doing so improve device cooling for an RF coil in an MRI magnet and provide cooling for a cooling syst3em for circulating a coolant to cool the patient (abstract and 0030 of Clarke). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793